IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-60681
                            Summary Calendar



DOROTHY A. MAYS,

                                                Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 1:98-CV-210-D-A
                       --------------------
                         September 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Dorothy    A.   Mays   appeals   from   the    district   court’s

judgment affirming the denial of her application for Supplemental

Security Income (SSI).      We affirm.

           Mays argues that the Administrative Law Judge (ALJ) erred

in   disbelieving    her   testimony    about   her    conditions    and   her

complaints of pain.    The ALJ's decision as to the credibility of a

claimant's limitations and whether her pain was disabling is

entitled to considerable deference.         See       Wren v. Sullivan, 925

F.2d 123, 128 (5th Cir. 1991).         Based on a thorough review of the

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 99-60681
                                        -2-

record, including Mays’ testimony, the ALJ determined that she

retained the ability to perform medium work limited by moderate pain

and moderate depression, both controlled with medication. The record

shows that the ALJ adequately considered the evidence of Mays’

complaints of pain and that the ALJ’s conclusions were supported by

substantial evidence in the record.

             Mays also argues that the ALJ erred by relying on the

Medical-Vocational Guidelines (grids) found at 20 C.F.R. Pt. 404,

Subpt. P, App. 2 (1999).       This argument is frivolous.      The ALJ did

not use the grids and found that Mays was capable of performing past

relevant work.      See Harper v. Sullivan, 887 F.2d 92, 97 (5th Cir.

1989) (the grids are applied only when it is found that the claimant

is incapable of performing past relevant work).

             May   argues   that    the   Commissioner’s   decision   denying

benefits is not supported by substantial evidence because it is

undisputed that she had a severe, disabling condition. The ALJ found

that her moderate depression and the moderate pain in her arm and

hand were controlled by medication.               A medical impairment that

reasonably can be remedied or controlled by medication is not

disabling.    See Johnson v. Bowen, 864 F.2d 340, 348 (5th Cir. 1988).

Mays failed to meet her burden of showing that she was unable to

return to her past relevant work.

     Mays also asserts that this case should be remanded pursuant to

42 U.S.C. § 405(g) for consideration of new evidence which she

contends would have changed the Commissioner’s decision.          She argues

that a July 1998 letter stating her diagnosis and the September 1998

grant of benefits by the Commissioner warrants remand. This evidence
                              No. 99-60681
                                   -3-

which shows, at best, a deterioration of a previously non-disabling

condition,   does   not   warrant   remand   for   further   administrative

consideration.   See Johnson v. Heckler, 767 F.2d 180, 183 (5th Cir.

1985).

     AFFIRMED.